                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CHERYL HARRIS,
                                                      Case No.: 17-10239
                Plaintiff,                            Hon. Gershwin A. Drain
v.


YUM! BRANDS, INC., et al.,

          Defendants.
___________________________/
     OPINION AND ORDER DENYING DEFENDANT BULLET GUARD
     CORPORATION’S MOTION TO DISMISS [#99] AND CANCELING
                          HEARING
     I.      INTRODUCTION
          Presently before the Court is Defendant Bullet Guard Corporation’s Motion

to Dismiss, filed on April 2, 2019. Plaintiff filed a Response on April 23, 2019,

and Defendant filed a Reply on May 7, 2019.           Upon review of the parties’

submissions, the Court concludes that oral argument will not aid in the disposition

of this matter. Accordingly, the Court will resolve Defendant’s Motion to Dismiss

on the briefs and will cancel the hearing set for June 14, 2019. See E.D. Mich. L.R.

7.1(f)(2). For the reasons that follow, the Court will deny Defendant’s Motion to

Dismiss.
   II.     FACTUAL BACKGROUND

         The instant action stems from Plaintiff’s visit to a take-out Pizza Hut

restaurant on December 16, 2014. When Plaintiff attempted to retrieve her pizza

from the pizza dispensary drawer her left index fingertip was amputated. Plaintiff

filed this action on January 25, 2017. Plaintiff originally sued the Pizza Hut

franchisee that operated the restaurant, as well as related Pizza Hut entities. The

original Complaint asserted product liability claims against John Doe Defendants.

         On October 11, 2018, the Pizza Hut Defendants moved for notice of non-

party fault. The Pizza Hut Defendants indicated that discovery had revealed that

Bullet Guard designed, manufactured, and installed the pizza dispensary device at

issue herein. The Court granted the Pizza Hut Defendants’ Motion for Notice of

Non-Party Fault on November 13, 2018.

         On December 18, 2018, Plaintiff moved for leave to file a second amended

complaint in order to add Bullet Guard as a defendant and assert products liability

claims against it.    On March 8, 2019, this Court entered an Order granting

Plaintiff’s Motion for Leave to File Second Amended Complaint.


   III.    LAW & ANALYSIS
           A. Standard of Review

         Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

                                         2
granted. See Fed. R. Civ. P. 12(b)(6). “Federal Rule of Civil Procedure 8(a)(2)

requires only ‘a short and plain statement of the claim showing that the pleader is

entitled to relief,’ in order to ‘give the defendant fair notice of what the ... claim is

and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citing Conley v. Gibson, 355 U.S. 41, 47 (1957). Even though

the complaint need not contain “detailed” factual allegations, its “factual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all of the allegations in the complaint are true.” Ass’n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Bell Atlantic, 550 U.S. at 555).

      The court must construe the complaint in favor of the plaintiff, accept the

allegations of the complaint as true, and determine whether plaintiff’s factual

allegations present plausible claims. To survive a Rule 12(b)(6) motion to dismiss,

plaintiff’s pleading for relief must provide “more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.” Id.

(citations and quotations omitted). “[T]he tenet that a court must accept as true all

of the allegations contained in a complaint is inapplicable to legal conclusions.”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). “Nor does a complaint suffice if

it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. “[A]

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim


                                            3
to relief that is plausible on its face.’” Id. The plausibility standard requires “more

than a sheer possibility that a defendant has acted unlawfully.” Id. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged–but it has not ‘show[n]’– ‘that the pleader is

entitled to relief.’” Id. at 1950.

          B. Defendant’s Motion to Dismiss
       Defendant raises two arguments in support of its present motion. Defendant

first asserts that Plaintiff’s amendment to add Bullet Guard does not relate back to

the date of the original complaint. Thus, Plaintiff’s claims against Bullet Guard are

untimely because the statute of limitations for personal injury claims is three years

and Plaintiff did not file suit against Bullet Guard within three years of the incident

giving rise to this action. Defendant further argues that even if MICH. COMP. LAWS

§ 600.2957 applies here, Plaintiff’s claims are still ripe for dismissal because a

Notice of Non-Party Fault was never filed as to Bullet Guard.

       Contrary to Defendant’s argument, Plaintiff’s claims are timely pursuant to

MICH. COMP. LAWS § 600.2957. Defendant’s argument has been rejected by the

Michigan courts. See Taylor v. Mich. Petroleum Techs., 307 Mich. App. 189, 196-

97; 859 N.W.2d 715 (Mich. Ct. App. 2014). In Taylor, the Michigan Court of

Appeals held that “with the enactment of MCL 600.2957(2), the Legislature made

a clear policy choice in favor of allowing a plaintiff to amend his or her complaint


                                           4
to include a nonparty within 91 days of the identification of the nonparty and have

that amendment relate back to the filing of the original complaint for purposes of

the applicable period of limitations. Id. (internal quotation marks omitted and

emphasis supplied).

      In the instant action, the Court granted the Pizza Hut Defendants’ Motion for

Leave to File Notice of Non-Party Fault on November 13, 2018. The Pizza Hut

Defendants attached a copy of the proposed Notice of Non-Party Fault. See Dkt.

No. 66 at Pg ID 349-50. The Pizza Hut Defendants identified Bullet Guard as the

manufacturer of the pizza dispensary drawer and asserted that Bullet Guard was

liable, in whole or in part, for Plaintiff’s injuries based on negligence and/or

product liability. Id. Plaintiff moved to amend her complaint to add Bullet Guard

on December 18, 2018, or within 91 days from the Pizza Hut Defendants’ Notice

of Non-Party Fault.    As such, Plaintiff’s claims against Bullet Guard are not

untimely under the applicable statute of limitations because her amendment related

back to the original complaint pursuant to MICH. COMP. LAWS § 600.2957. See

Taylor, 307 Mich. App. at 196-97.

      The cases cited by Defendant are not personal injury actions involving a

notice of non-party fault under MICH. COMP. LAWS § 600.2957.           See Cox v.

Treadway, 75 F.3d 230, (6th Cir. 1996) (1983 action alleging excessive force);

Anderson v. Mendoza, No. 13-11241, 2013 U.S. Dist. LEXIS 63474 (E.D. Mich.


                                         5
May 3, 2013) (1983 action involving false arrest, malicious prosecution and

personal injury claims with no notice of non-party fault); Cross v. Carmona, No.

15-14254, 2018 U.S. Dist. LEXIS 52866 (E.D. Mich. Mar. 29, 2018) (1983 action

alleging unlawful detention, excessive force and illegal search); Smith v. City of

Akron, 476 F. App’x 67, 69 (6th Cir. 2012) (1983 excessive force); Brown v.

Cuyahoga County, 517 F. App’x 431 (6th Cir. Mar. 15, 2013) (same). These cases

are inapplicable to the issue before this Court. As such, Defendant has failed to

provide any authority that supports dismissal of Bullet Guard on statute of

limitations grounds.

      Defendant also argues that Plaintiff cannot rely on MICH. COMP. LAWS §

600.2957 because a notice of non-party fault has not been filed in this action. The

notice required by MICH. COMP. LAWS § 600.2957 is a prerequisite to the

Plaintiff’s right to assign fault to Bullet Guard. See Taylor, 307 Mich. App. at 199.

In order to comply with the Michigan Court Rule, the party giving notice must

“designate the nonparty and set forth the nonparty’s name and last known address,

or the best identification of the nonparty that is possible, together with a brief

statement of the basis for believing the nonparty is at fault.” Id. at 202-03; M.C.R.

2.112(K)(3)(b).

      Here, the Pizza Hut Defendants’ Notice of Non-Party Fault was filed as an

exhibit to the Pizza Hut Defendants’ Motion to File Notice of Non-Party Fault.


                                          6
The Notice identified Bullet Guard, provided Bullet Guard’s address and provided

a statement of the basis for believing that Bullet Guard is a nonparty at fault. This

is all that was required to comply with the notice requirement. See Taylor, 307

Mich. App. at 202-03; M.C.R. 2.112(K)(3)(b). Because the Pizza Hut Defendants’

Notice met the requirements of M.C.R. 2.112(K)(3)(b), Plaintiff’s claims against

Bullet Guard are timely pursuant to MICH. COMP. LAWS § 600.2957.

   IV.    CONCLUSION

      Accordingly, for the reasons articulated above, Defendant Bullet Guard

Corporation’s Motion to Dismiss [#99] is DENIED.

      An Amended Scheduling Order will be issued forthwith.

Dated:       June 11, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge



                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
                June 11, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                          7
